Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

The instant application having Application No. 14/392,323 has claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-21, 31-32, 35, 38 and 42-48 pending in the application filed on 12/27/2014, there are 3 independent claims and 23 dependent claims, all of which are ready for examination by the examiner.  The applicant canceled claims 33, 34, 36, 37 and 39-41 and added the new claims 42-48 (dated 08/27/2021).  

Acknowledgement Of References Cited By Applicant

As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated August 27, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


Response to Arguments

This Office Action is in response to applicant’s communication filed on August 27, 2021 in response to PTO Office Action dated May 28, 2021.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Objections


Claim Objections
In view of the applicant’s cancelation of the claim 41 (08/27/2021), the objection to the previous claim 41 is withdrawn.

Claim Rejections



 35 USC § 103 Rejection

Applicant's arguments filed on 08/27/2021 with respect to the claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20, 21, and 31-41 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18, 20-21, 31-32, 35, 38 and 42-48 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison et al (US PGPUB 20170002400) in view of Leong Harrison (US PGPUB 20080154512)  and in further view of Laurance Megan (US PGPUB 20140372953).

As per claim 1:
Hutchison teaches:
“A computer-implemented method for generating a data visualization for operating a digital polymerase chain reaction (dPCR) system, the method comprising” (Paragraph [0011], Paragraph [0015] and Paragraph [0016] (a method for detecting a plurality of targets in a biological sample using digital PCR (dPCR) and further relates to methods for analyzing a target nucleic acid where the presence of absence of the plurality of targets in the one or more droplets is detected optically)) 
“receiving fluorescent emission data, obtained by a detector, the fluorescent emission data comprising a plurality of data points corresponding to fluorescence emission from a plurality of reaction sites of a substrate” (Paragraph [0012] and Paragraph [0110] droplets were analyzed as each droplet passed the detection zone, a burst of fluorescence was observed and each specific for multiple targets sites on the nucleic acid template (substrate) to form a droplet containing the single nucleic acid template)) 
 “displaying, on the user interface alongside the representation of the substrate, a histogram containing the first and second sets of data points” (Paragraph [0159] and Fig. 14a & Fig. 14b (histogram-based data presentation and analysis is used for identifying and characterizing statistically similar populations of droplets that arise from one probe signature (color and intensity), and for discriminating one population of droplets from the others where droplet fluorescence intensities are shown as a contoured heat map with hotter colors representing higher occurrences))
“wherein: a first axis of the histogram represents fluorescence emission value, a second axis of the histogram represents a number of reaction sites” (Paragraph [0043] (depicts a dPCR assay combining multiplexing with optical labels where the 2-D histograms shown as heat maps with hotter colors representing higher droplet counts and fluorescence intensities of droplets measured at wavelengths suitable for FAM detection (x-axis), and VIC detection (y-axis))).
Hutchison does not EXPLICITLY teaches: determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold; determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold; displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point of the first set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate; the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication; adjusting the quality threshold to an adjusted quality threshold; and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold.
However, Leong teaches:
“determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold)) 
“determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold))
“adjusting the quality threshold to an adjusted quality threshold” (Paragraph [0101] (a threshold on the growth index can be determined, the threshold being set or adjusted higher for a higher number of significant second derivative peaks))
“and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold” (Paragraph [0101] and Paragraph [0103] (the growth index can be evaluated against the threshold, and if the growth index exceeds the threshold, exponential growth can be detected or declared and the graphical user interface can be used directly for or adapted (changed) for use in representing genotyping data or any other type of biological or genetic analysis for adjusted threshold)).
Also, Laurance teaches:
“displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point of the first set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate” (Paragraph [0160] and Paragraph [0169] (the data points can be displayed as individual data icons where the color can be used as a visual metric displaying the expression fold change level and the display is organized around a wheel shaped structure (substrate) where in the center of the wheel the members/data points of a user provided data set are individually represented by data icons are which are displayed as circular areas on the display with an assigned area, a color and an edge thickness))
“the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication” (Paragraph [0169] (a set of genes and the color of a data icon relates or indicates to the level of differential expression for each gene, the area of the data icons relate to a level of association with a set of features where the data icons are grouped into areas, which are defined by a light shading and the clustering of the data icons in relative position to each other)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hutchison, Leong and Laurance for “determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold; determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold; displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point of the first set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate; the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication; adjusting the quality threshold to an adjusted quality threshold; and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold” as it facilitates a more reliable positive identification of bona fide growth and producing an estimated Ct value with low variability which represent a potential advance over existing approaches improving performance concerning avoiding false positives and false negatives,  (Leong, Paragraph [0029] and the GUI comprises a plurality of views, wherein at least one of the plurality of views is configured to provide a visualization of all or a subset of the output,  wherein the visualization uses data icons and feature icons and wherein the filter is applied co-dependently in the plurality of views (Laurance, Paragraph [0005]). 
Therefore, it would have been obvious to combine Hutchison, Leong and Laurance.

As per claim 3:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Laurance further teaches:
“wherein two or more of the first, second, and third indications differ in color indication is one color, and the second indication is a second color” (Paragraph [0160] (the mapping of the colors to values within that range is optionally adjusted dynamically to display the various values with higher sensitivity).

As per claim 4:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Leong further teaches:
“wherein two or more of the first data quality level and second data quality level each comprises a range of data quality values” (Paragraph [0030] and Paragraph [0031] (to improve the quality of information being processed, it further utilizes one or more baseline and Ct determination approaches where a cycle threshold or Ct measurement is then identified and subsequent analysis of Ct values among various reactions may be used to identify a concentration of the target genetic material)).

As per claim 6:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Hutchison further teaches:
“wherein the fluorescent emission data is indicative of amplification of a target nucleic acid” (Paragraph [0084] and Paragraph [0100] (amplified target nucleic acid are detected using detectably labeled probes such as fluorescently labeled probes)).

As per claim 7:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Hutchison further teaches:
“wherein the histogram displays the first and second sets of data points binned by fluorescent emission values” (Paragraph [0043] (2-D histograms shown as heat maps with hotter colors representing higher droplet counts, histogram of fluorescence intensities of droplets measured at wavelengths for the two fluorophores comprising the optical labels and histogram of fluorescence intensities of droplets measured at wavelengths suitable for FAM detection and VIC detection)).

As per claim 8:
Hutchison teaches:
“A digital polymerase chain reaction (dPCR) system, the system comprising” (Paragraph [0054] (a system which performs digital PCR (dPCR))) 
“a memory” Paragraph [0105] (the storage device)) 
“and a processor for” Paragraph [0099] (processors)) 
“receiving fluorescent emission data, obtained by a detector, the fluorescent emission data comprising a plurality of data points corresponding to fluorescence emission from a plurality of reaction sites of a substrate” (Paragraph [0012] and Paragraph [0110] droplets were analyzed as each droplet passed the detection zone, a burst of fluorescence was observed and each specific for multiple targets sites on the nucleic acid template (substrate) to form a droplet containing the single nucleic acid template))
“displaying, on the user interface alongside the representation of the substrate, a histogram containing the first and second sets of data” (Paragraph [0159] and Fig. 14a & Fig. 14b (histogram-based data presentation and analysis is used for identifying and characterizing statistically similar populations of droplets that arise from one probe signature (color and intensity), and for discriminating one population of droplets from the others where droplet fluorescence intensities are shown as a contoured heat map with hotter colors representing higher occurrences))
“wherein: a first axis of the histogram represents fluorescence emission value, a second axis of the histogram represents a number of reaction sites” (Paragraph [0043] (depicts a dPCR assay combining multiplexing with optical labels where the 2-D histograms shown as heat maps with hotter colors representing higher droplet counts and fluorescence intensities of droplets measured at wavelengths suitable for FAM detection (x-axis), and VIC detection (y-axis))).
Hutchison does not EXPLICITLY teaches: determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold; determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold; displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate; the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication; adjusting the quality threshold to an adjusted quality threshold; and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold.
However, Leong teaches:
“determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold)) 
“determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold))
“adjusting the quality threshold to an adjusted quality threshold” (Paragraph [0101] (a threshold on the growth index can be determined, the threshold being set or adjusted higher for a higher number of significant second derivative peaks))
“and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold” (Paragraph [0101] and Paragraph [0103] (the growth index can be evaluated against the threshold, and if the growth index exceeds the threshold, exponential growth can be detected or declared and the graphical user interface can be used directly for or adapted (changed) for use in representing genotyping data or any other type of biological or genetic analysis for adjusted threshold)).
Also, Laurance teaches:
“displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate” (Paragraph [0160] and Paragraph [0169] (the data points can be displayed as individual data icons where the color can be used as a visual metric displaying the expression fold change level and the display is organized around a wheel shaped structure (substrate) where in the center of the wheel the members/data points of a user provided data set are individually represented by data icons are which are displayed as circular areas on the display with an assigned area, a color and an edge thickness))
“the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication” (Paragraph [0169] (a set of genes and the color of a data icon relates or indicates to the level of differential expression for each gene, the area of the data icons relate to a level of association with a set of features where the data icons are grouped into areas, which are defined by a light shading and the clustering of the data icons in relative position to each other)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hutchison, Leong and Laurance for “determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold; determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold; displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate; the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication; adjusting the quality threshold to an adjusted quality threshold; and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold” as it facilitates a more reliable positive identification of bona fide growth and producing an estimated Ct value with low variability which represent a potential advance over existing approaches improving performance concerning avoiding false positives and false negatives,  (Leong, Paragraph [0029] and the GUI comprises a plurality of views, wherein at least one of the plurality of views is configured to provide a visualization of all or a subset of the output,  wherein the visualization uses data icons and feature icons and wherein the filter is applied co-dependently in the plurality of views (Laurance, Paragraph [0005]). 
Therefore, it would have been obvious to combine Hutchison, Leong and Laurance.

As per claim 10, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 3 above.

As per claim 11, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 4 above.

As per claim 13, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 6 above.

As per claim 14, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 7 above.

As per claim 15:
Hutchison teaches:
 “receiving fluorescent emission data, obtained by a detector, the fluorescent emission data comprising a plurality of data points corresponding to fluorescence emission from a plurality of reaction sites of a substrate” (Paragraph [0012] and Paragraph [0110] droplets were analyzed as each droplet passed the detection zone, a burst of fluorescence was observed and each specific for multiple targets sites on the nucleic acid template (substrate) to form a droplet containing the single nucleic acid template)) 
 “displaying, on the user interface alongside the representation of the substrate, a histogram containing the first and second sets of data” (Paragraph [0159] and Fig. 14a & Fig. 14b (histogram-based data presentation and analysis is used for identifying and characterizing statistically similar populations of droplets that arise from one probe signature (color and intensity), and for discriminating one population of droplets from the others where droplet fluorescence intensities are shown as a contoured heat map with hotter colors representing higher occurrences))
“wherein: a first axis of the histogram represents fluorescence emission value, a second axis of the histogram represents a number of reaction sites” (Paragraph [0043] (depicts a dPCR assay combining multiplexing with optical labels where the 2-D histograms shown as heat maps with hotter colors representing higher droplet counts and fluorescence intensities of droplets measured at wavelengths suitable for FAM detection (x-axis), and VIC detection (y-axis))).
Hutchison does not EXPLICITLY teaches: A non-transitory computer-readable storage medium encoded with instructions, executable by a processor, for generating a data visualization, the instructions including instructions for; determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold; determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold; displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point of the first set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate; the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication; adjusting the quality threshold to an adjusted quality threshold; and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold.
However, Leong teaches:
“A non-transitory computer-readable storage medium encoded with instructions, executable by a processor, for generating a data visualization, the instructions including instructions for” (Paragraph [0104] (instructions to perform functions of the present teachings by operating on input data and generating output can be implemented advantageously in one or more computer programs that are executable on a programmable system including at least one programmable processor coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system including read-only memory and/or a random access memory, magneto-optical disks and CD-ROM disks)) 
“determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold)) 
“determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold))
“adjusting the quality threshold to an adjusted quality threshold” (Paragraph [0101] (a threshold on the growth index can be determined, the threshold being set or adjusted higher for a higher number of significant second derivative peaks))
“and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold” (Paragraph [0101] and Paragraph [0103] (the growth index can be evaluated against the threshold, and if the growth index exceeds the threshold, exponential growth can be detected or declared and the graphical user interface can be used directly for or adapted (changed) for use in representing genotyping data or any other type of biological or genetic analysis for adjusted threshold)).
Also, Laurance teaches:
“displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point of the first set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate” (Paragraph [0160] and Paragraph [0169] (the data points can be displayed as individual data icons where the color can be used as a visual metric displaying the expression fold change level and the display is organized around a wheel shaped structure (substrate) where in the center of the wheel the members/data points of a user provided data set are individually represented by data icons are which are displayed as circular areas on the display with an assigned area, a color and an edge thickness))
“the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication” (Paragraph [0169] (a set of genes and the color of a data icon relates or indicates to the level of differential expression for each gene, the area of the data icons relate to a level of association with a set of features where the data icons are grouped into areas, which are defined by a light shading and the clustering of the data icons in relative position to each other)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hutchison, Leong and Laurance for “A non-transitory computer-readable storage medium encoded with instructions, executable by a processor, for generating a data visualization, the instructions including instructions for; determining a first set of data points of the plurality of data points is of a first data quality level based on a quality threshold; determining a second data set of the fluorescent emission data of a second data quality level determined by a quality threshold; displaying, on a user interface, the first set of data points with a first indication in a representation of the substrate such that each data point of the first set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate; the first set of data points are displayed with a second indication, and the second set of data points are displayed with a third indication differing from the second indication; adjusting the quality threshold to an adjusted quality threshold; and changing the representation of the substrate and the histogram displayed on the user interface based on the adjusted quality threshold” as it facilitates a more reliable positive identification of bona fide growth and producing an estimated Ct value with low variability which represent a potential advance over existing approaches improving performance concerning avoiding false positives and false negatives,  (Leong, Paragraph [0029] and the GUI comprises a plurality of views, wherein at least one of the plurality of views is configured to provide a visualization of all or a subset of the output,  wherein the visualization uses data icons and feature icons and wherein the filter is applied co-dependently in the plurality of views (Laurance, Paragraph [0005]). 
Therefore, it would have been obvious to combine Hutchison, Leong and Laurance.

As per claim 17, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 3 above.

As per claim 18, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 4 above.

As per claim 20, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 6 above.

As per claim 21, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 7 above.

As per claim 31:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Hutchison further teaches:
“wherein the reaction sites are spatially disposed in a two-dimensional array” (Paragraph [0159] (the relative positions of the different populations in the histogram were then adjusted into a regularly spaced rectangular array)).

As per claim 32:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Leong further teaches:
“wherein only the data points with quality values above the quality threshold are selected and the quality values of the first set of data points is above the quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold)).
Also, Hutchison further teaches:
“wherein only the data points selected are displayed” (Paragraph [0044] (only droplets containing the selected optical label are displayed)).

As per claim 35, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 32 above.

As per claim 38, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 32 above.

As per claim 42:
Hutchison, Leong and Laurance teach the method as specified in the in the parent claim 1 above.
Hutchison further teaches:
“wherein the first and third indications are the same” (Paragraph [0211] (three probes could be used wherein two probes were of same color)).

As per claim 43, the claim is rejected based upon the same rationale given for the parent claim 8 and the claim 42 above.

As per claim 44, the claim is rejected based upon the same rationale given for the parent claim 15 and the claim 42 above.

As per claim 45:
Hutchison, Leong and Laurance teach the method as specified in the parent claim 1 above. 
Laurance further teaches:
“displaying, on the user interface, the second set of data points with a fourth indication in the representation of the substrate such that each data point of the second set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites of the substrate” (Paragraph [0160] and Paragraph [0169] (the data points can be displayed as individual data icons where the color can be used as a visual metric displaying the expression fold change level and the display is organized around a wheel shaped structure (substrate) where in the center of the wheel the members/data points of a user provided data set are individually represented by data icons are which are displayed as circular areas on the display with an assigned area, a color and an edge thickness)).

As per claim 46:
Hutchison, Leong and Laurance teach the method as specified in the in the parent claim 1 above.
Hutchison further teaches:
“wherein the second and fourth indications are the same” (Paragraph [0211] (a plurality of probes are used to give additional information about the properties of nucleic acids in a sample, wherein two probes were of same color)).

As per claim 47:
Hutchison, Leong and Laurance teach the method as specified in the in the parent claim 1 above.
Hutchison further teaches:
“wherein: the plurality of data points correspond to fluorescence emission from a first fluorescent dye and a second fluorescent dye” (Paragraph [0126] (the fluorescence emission from each droplet was determined using the VIC dye and FAM dye))
“the first and second sets of data points correspond to fluorescence emission from the first fluorescent dye” (Paragraph [0126] (The TERT, RNaseP and E1a clusters showed the fluorescence of the VIC dye))
“and a third and fourth sets of data points correspond to fluorescence emission from the second fluorescent dye” (Paragraph [0126] (SMN1 and SMN1 clusters showed the fluorescence of the FAM dye))
“The method further comprising” (Paragraph [0216] (the method further comprises))
“displaying, on the user interface, alongside the representation, a second histogram, the histogram being a first histogram, the second histogram containing the third and fourth sets of data” (Paragraph [0170] and Fig. 17 (The figure shows two 2-D histograms of droplet fluorescence intensities, the histogram on the left from all of the optical labels, and the histogram on the right from the assays))
“wherein: a first axis of the second histogram represents fluorescence emission value, a second axis of the second histogram represents a number of reaction sites ” (Paragraph [0043] (depicts a dPCR assay combining multiplexing with optical labels where the 2-D histograms shown as heat maps with hotter colors representing higher droplet counts and fluorescence intensities of droplets measured at wavelengths suitable for FAM detection (x-axis), and VIC detection (y-axis))).
Also, Leong further teaches:
“determining the third set of data points based on the quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold))
“determining the fourth set of data points based on the quality threshold” (Paragraph [0030] and Paragraph [0058] (to improve the quality of information being processed it further utilizes one or more baseline and Ct determination approaches where criteria on a run can consist of multiple thresholds for various points of the run like one criteria can be a requirement that two points of the run exceed a first or comparatively high threshold while remaining points exceed a second lower threshold))
“and changing the second histogram displayed on the user interface based on the adjusted quality threshold.” (Paragraph [0101] and Paragraph [0103] (the growth index can be evaluated against the threshold, and if the growth index exceeds the threshold, exponential growth can be detected or declared and the graphical user interface can be used directly for or adapted (changed) for use in representing genotyping data or any other type of biological or genetic analysis for adjusted threshold)).
Also, Laurance teaches:
“displaying, on the user interface, the third set of data points with a fourth indication for the third set of data points in the representation of the substrate such that each data point of the third set of data points is displayed at a location of its corresponding reaction site of the plurality of reaction sites” (Paragraph [0160] and Paragraph [0169] (the data points can be displayed as individual data icons where the color can be used as a visual metric displaying the expression fold change level and the display is organized around a wheel shaped structure (substrate) where in the center of the wheel the members/data points of a user provided data set are individually represented by data icons are which are displayed as circular areas on the display with an assigned area, a color and an edge thickness))
“the third set of data points is displayed with a fifth indication and the fourth set of data points is displayed with a sixth indication differing from the fifth indication ” (Paragraph [0169] (a set of genes and the color of a data icon relates or indicates to the level of differential expression for each gene, the area of the data icons relate to a level of association with a set of features where the data icons are grouped into areas, which are defined by a light shading and the clustering of the data icons in relative position to each other)).
 
As per claim 48:
Hutchison, Leong and Laurance teach the method as specified in the in the parent claim 47 above.
Hutchison further teaches:
“wherein the fourth and fifth indications are the same” (Paragraph [0211] (a plurality of probes are used to give additional information about the properties of nucleic acids in a sample, wherein two probes were of same color)).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shen et al, (US PGPUB 20110207624), A system for performing quality control for nucleic acid sample sequencing is disclosed.  The system comprises a set of solid supports, each solid support having attached thereto a plurality of nucleic acid sequences, wherein the set comprises plural groups of solid supports and each group contains solid supports having the same nucleic acid sequences attached thereto.  The nucleic acid sequences of each group differ from each other.  The nucleic acid sequences are synthetically derived, and the nucleic acids sequences are designed such that the nucleic acid sequences produce a predefined pattern of detectable signals during a sequencing run. 
Heaton et al, (US PGPUB 20110191343), a computer research tool for inputting, searching, displaying, and analyzing metabolic-related clinical data utilizing a novel graphical user interface (GUI) for visual-statistical data analysis and insight generation and method thereof are disclosed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571) 272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163